—Judgment, Supreme Court, New York County (George F. Roberts, J.), rendered on or about December 15, 1994, convicting defendant, on her plea of guilty, of the crime of grand larceny in the third degree, and sentencing her to a term of l1/s to 4 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent that the sentence is reduced to a term of 4 months incarceration and 56 months probation, and otherwise affirmed.
We find under the circumstances that the sentence was excessive. Concur—Sullivan, J. P., Kupferman, Nardelli and Williams, JJ.